         Case 2:19-cv-02124-CM-TJJ Document 1 Filed 03/07/19 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,

               v.                                            Civil No. 19-2124

RAMONA Y. JACKSON,

                               Defendant.

                                            COMPLAINT

       COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Christopher Allman, Assistant United States Attorney,

and for its cause of action alleges:

       1.      This is a civil action for foreclosure of a mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

       2.      Service may be made upon the Defendant Ramona Y. Jackson by delivering a

copy of the Summons and Complaint to her at 480 N. Neconi Avenue, Bonner Springs, Kansas

66012, within the jurisdiction of this Court.

       3.      On September 22, 2011, Defendant Ramona Y. Jackson executed and delivered to

Plaintiff, acting through the Rural Housing Service, United States Department of Agriculture, a

promissory note in which she promised to pay Plaintiff the principal amount of $90,000.00,

together with interest thereon at the rate of 4.2500 percent (4.2500%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to Defendant

Ramona Y. Jackson, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C.

§ 1471, et seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.
        Case 2:19-cv-02124-CM-TJJ Document 1 Filed 03/07/19 Page 2 of 6




       4.      To secure the payment of the indebtedness, Defendant Ramona Y. Jackson, did,

on September 22, 2011, execute and deliver a purchase-money security interest in the form of a

real estate mortgage upon certain real estate located in Wyandotte County, Kansas, within the

jurisdiction of this Court, described as follows:

               Lot 6, LIONS PARK ADDITION to Bonner Springs, Wyandotte
               County, Kansas.

This real estate mortgage was filed for record on September 27, 2011, in the office of the

Register of Deeds of Wyandotte County, Kansas, as Document No. 2011R-11847. A true and

correct copy of the Mortgage is attached as Exhibit B.

       5.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the

recapture of interest credit or subsidy granted to Defendant Ramona Y. Jackson. The total

amount of interest credit or subsidy subject to recapture is $3,642.34, such amount to be

recovered in rem only, and only after recovery of the principal (including advances and other

recoverable costs) and accrued interest through the date of any judgment. A copy of the Subsidy

Repayment Agreement is attached as Exhibit C.

       6.      On February 27, 2014, (effective date February 22, 2014), Defendant Ramona Y.

Jackson executed and delivered to Plaintiff, acting through the Rural Housing Service, United

States Department of Agriculture, a Reamortization Agreement, wherein the reamortized amount

(unpaid principal plus interest) became the principal debt of $101,483.90 with interest at 4.2500

percent per annum. A true and correct copy of the Reamortization Agreement is attached as

Exhibit D.

       7.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A-D.

                                                    2
         Case 2:19-cv-02124-CM-TJJ Document 1 Filed 03/07/19 Page 3 of 6




       8.        Defendant Ramona Y. Jackson failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

       9.        The amount due on the promissory note and mortgage is principal in the amount

of $106,665.20 (including unpaid principal of $94,593.67, escrow replenish of $11,255.00,

agency title report fees of $500.00, and late fees of $316.48) as of July 6, 2018; plus interest in

the amount of $15,368.44 (including interest on principal of $14,560.84 and interest on advances

of $807.60) accrued to July 6, 2018; plus interest accruing thereafter at the daily rate of $12.3538

(including daily interest on principal of $11.0143 and daily interest on advances of $1.3395) to

the date of judgment; plus administrative costs including but not limited to lis pendens fee and

title report expenses pursuant to the promissory note and mortgage; plus filing fees in the amount

of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set

forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff also demands in rem judgment in the amount of $3,642.34 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of the Defendant's interests in the subject real estate.

       10.       No other action has been brought for recovery of these sums and no payment has

been received.

       11.       The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.




                                                  3
         Case 2:19-cv-02124-CM-TJJ Document 1 Filed 03/07/19 Page 4 of 6




       12.       The indebtedness due Plaintiff by Defendant Ramona Y. Jackson is a first and

prior lien on the property described above.

       13.       The interest of Defendant is junior and inferior to the interests of Plaintiff United

States of America.

       14.       Less than one-third (1/3) of the original indebtedness secured by the mortgage

was paid prior to default.

       WHEREFORE Plaintiff demands in rem judgment against Defendant Ramona Y.

Jackson for principal in the amount of $106,665.20 (including unpaid principal of $94,593.67,

escrow replenish of $11,255.00, agency title report fees of $500.00, and late fees of $316.48) as

of July 6, 2018; plus interest in the amount of $15,368.44 (including interest on principal of

$14,560.84 and interest on advances of $807.60) accrued to July 6, 2018; plus interest accruing

thereafter at the daily rate of $12.3538 (including daily interest on principal of $11.0143 and

daily interest on advances of $1.3395) to the date of judgment; plus administrative costs

including but not limited to lis pendens fee and title report expenses pursuant to the promissory

note and mortgage; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.

§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred.

       Plaintiff also demands foreclosure of the Defendant's interests in the subject real estate.

       Plaintiff further demands in rem judgment in the amount of $3,642.34 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

       Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to



                                                   4
            Case 2:19-cv-02124-CM-TJJ Document 1 Filed 03/07/19 Page 5 of 6




pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the

security.

       Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interest of the Defendant.

       Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

       Plaintiff further demands that all legal right, title and interest which the Defendant has in

the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, subject to a redemption period not to exceed

three (3) months, pursuant to the provisions of K.S.A. § 60-2414(m), and that the sale be subject

to any unpaid real estate taxes, special assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

                 (1)   Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

                 (2)   The costs of this action and the foreclosure sale;

                 (3)   The interest accruing on Plaintiff=s in rem judgment against
                       Defendant Ramona Y. Jackson;

                 (4)   Plaintiff=s in rem judgment against Defendant Ramona Y. Jackson;

                 (5)   The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

                 (6)   Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,



                                                   5
        Case 2:19-cv-02124-CM-TJJ Document 1 Filed 03/07/19 Page 6 of 6




               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of the

Defendant, and of all persons claiming by, through or under her be decreed to be junior and

inferior to the Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.

                                                        Respectfully submitted,

                                                        STEPHEN R. MCALLISTER
                                                        United States Attorney
                                                        District of Kansas

                                                        s/ Christopher Allman
                                                        CHRISTOPHER ALLMAN
                                                        Assistant United States Attorney
                                                        Ks. S.Ct. No. 14225
                                                        500 State Avenue, Suite 360
                                                        Kansas City, Kansas 66101
                                                        PH: (913) 551-6730
                                                        FX: (913) 551-6541
                                                        Email: chris.allman@usdoj.gov
                                                        ELECTRONICALLY FILED
                                                                Attorneys for the Plaintiff

                               REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in Kansas City, Kansas.

                                                        s/ Christopher Allman
                                                        CHRISTOPHER ALLMAN



                                                   6
Case 2:19-cv-02124-CM-TJJ Document 1-1 Filed 03/07/19 Page 1 of 1




                 INDEX OF EXHIBITS TO
              UNITED STATES OF AMERICA=S
                      COMPLAINT


                 Exhibit A: Promissory Note

                 Exhibit B: Mortgage

                 Exhibit C: Subsidy Repayment Agreement

                 Exhibit D: Reamortization Agreement
Case 2:19-cv-02124-CM-TJJ Document 1-2 Filed 03/07/19 Page 1 of 4




                  Exhibit A: Promissory Note
                  Case 2:19-cv-02124-CM-TJJ Document 1-2 Filed 03/07/19 Page 2 of 4


                                                   -·
   Fonn RO 1940·16                                                                                                                            Form Approved
   (Rev. 7.()5)                                                                                                                               OM8 No 0575,0172
                                                         UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                  RURAL HOUSING SERVICE


                                                                         PROMISSORY NOTE
    Type of Loan SECTION 502                                                                                                                 SATISFIED
                                                                                                                          This _ _ day of                        ,20 _ _
     Loan No. _ _         J!l!!l!!I!!~-----                                                                               United
                                                                                                                          By: _States
                                                                                                                                 _ _of_America
                                                                                                                                        _ _ _ _ _ _ __
    Date:             09/22                 20_1__
                                                 1_ _                                                                     Tille::--:,---,----,---,-------
                                                                                                                          USDA. Rural Housing Services
    480 N Neconi Avenue
                                                                            (Propeny AddntSs)
    Bonner Springs                                                         , Wyandotte                              JCS
                          (City or Town)                                                  (County)                 --""'(S""'1a...,.1e-=-J----

   BORROWER'S PROMISE TO PAY. In retum for a loan lhat I have received, I promise to pay lo lhe order of the United
   States of America, acting through the Rural Housing Service (and Its successors) ("Govemmenl") $ ~o, ooo, oo
   (this amount is called "principal"), plus interest.
   INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
   interest at a yearly rate of    4 • 2 so o  %. The interest rate required by lhis section is lhe rate I will pay both before
   and after any default described below.
   PAYMENTS. I agree lO pay principal and :nterest using one of two alternatives indicated below:

      I. Principal and interest payments shall be temporarily deferred. The interest acaued to                    , __
   shall be added to the principal. The new principal and later accrued Interest shall be payable In 3 96 regular amortized
   Installments on lhe date indicated in the box be!ow. I authorize the Govemment to enter the amount of such new principal
   here: $                      , and the amount of such regular installments in the box below when such amounts have been
   determined. I agree to pay principal and Interest in installments as indicated in lhe box below.
      ti. Payments shall not be deferred. I agree lo pay principal and interest In                                 __3.,..9.._,s_ _ installments         as Indicated in
   the box below.
   I will pay principal and interest by making a payment every month.
   I will make my monthly payment on the                     aand
                                                     day of each month beginning on     October 2 2           ...!Q.!L and
   conUr,ulng for -1.2,.L months. I will make these payments every month until I have paid all of the principal and Interest
   and any other charges described below that I may owe under this note. My monthly payments will be applied to interest
   before principal. If on September 22 , 2044 , I still owe amounts under this note, I wUI pay those amounts in full on
   that date, which Is called the "maturity date."
   Mymonlhlypaymenlwlffbe$_.41,,12..,3.....,.oi.sas,..__ _ ___,. lwitlmakemymonthlypaymentat                               i-h ... _..., ... -"F•-- - ··                .
   DP"''"1     ,m "'!'    hjlJ; D!J 5 i- "t-'""'l'""'"                                             nr II diffNent place if required by the Govemment.

  PRINCIPAL ADVANCES. If the enlire principal amount of the loan Is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the edvanca provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date or lhe advance as shown In the Record of Advances
  below. I authorize the Government to enter the amount and date orthe advance as shown in the Record of Advances
  below. I authorize lhe Government to enter the amounl and date of such advance on the Record or Advances.

  HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It is for the type
  of loan indicated in the "Type of Loan" block at the top of lhis note. This note shall be subject to the present regulations
  of the Government and lo its future regulations not inconsistent with the express provisions or this note.

Acc.:arding 10 die Papawork Rcdliclion Ac.tot 199S, no pcrso111- rw:quin:d co respond ro I collection ot intormalion unlcn ii displays a valid 0MB control
number. The valid 0MB co111ml 11urnbcr (or this informacion coUeclicn is OS7S-Ol 72. The cilM required co c:omplele lltis inlonn11ion colleccio11 is esdmalcd to
avcPgC IS mlntdc1 per n:sponse, Including lbc cimc tot n:vicwin11 inslNClions, scarchillg uisrin11 daia IOIIIClls, l:AIM!nl'lfl and main11i.ning lhc data needed, end
camplcdng 111d rcvicwil!y lhc collec.cion of infofflllllon.
                                                                                         1
          Case 2:19-cv-02124-CM-TJJ Document 1-2 Filed 03/07/19 Page 3 of 4


                                  -·                                                               Account#-

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 1 s days
after the date it is due, I wlH pay a late charge. The amount of the charge wiH be                   percent of my overdue
payment of principal and Interest. I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I heve the right ta make payments of principal at any time before they are due.
A payment of princlpal only Is known as a "prepayment." When I make a prepayment, I will tell the Govemment In
wriffng that I am mak[ng a prepayment.

I may make a Ml prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment. there
will be no changes In the due date or In the amount of my monthly payment unless the Government agrees In writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree lhet the Government may at any time assign this note without my
consent. If Che Government assigns the note I wilt make my payments to the assignee of Che note end in such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Govemmenl.

LEASE OR SALE OF PROPERTY. If the properly constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented wilh an option to purchase, (2) leased or rented without option to purchase for 3 years or longer, or (3)
is sold or title Is otherwise conveyed, voluntarily or involuntarily, the Government may at Its option declare the entire
remaining unpaid balance of the loan immedlately due and payable. If this happens, I will have to immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodlcally provide the Govemrnenl with
information the Government requests about my financial shuatlon. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for slmllar purposes es this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note In full. This requirement does not apply lO any cosigner who signed this note pinuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Governmenrs regulatiOns.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs enliUed "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credlr' do not apply if this loan is dassified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the rull amount of each monthly payment on the date It is due, I will be in default. if I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date.
the Government may require me to Immediately pay the full amount of the unpaid principal, alt the interest that I owe. and
any late charges. Interest will continue to accrue on past due principal and interest. Even If, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
wlll still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay In
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
reasonable attorney's fees.




                                                              2
              Case 2:19-cv-02124-CM-TJJ Document 1-2 Filed 03/07/19 Page 4 of 4


                                                                                         -            Accounc     #-
 NOTICES. Unless appllcable law requires a different method, any notice that must be given to me under this note will be
 given by dellvenng It or by malllng It by first class mall to me at the property address listed above or at a different address if
 I give lhe Govemment a notice of my different address. Any noUce that must be given to the Government wiU be given by
 malling II by first dass mall to the Government at USDA Rural Housing Service, c/o customer Service Branch
   (!gi,t Office Box 61$889. St LAY11, MO §ll§fi                          ,oraladifferenladdmsslflamgivenanollceoflhat
 diffentnl address.

 OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and·
 personally obligated to keep an of the promises made In this note, Including the promise to pay the full amaunt owed.
 Any person who is a guarantor, surety, or endorser of this note Is also obligated lo do these things. The Government
 may enrorce Its rights under this note against each person Individually or againsl all of us together. This means that any
 one of us may be required lo pay all of lhe amounts awed under this note. The term "Borrower" shell refer to each
 person signing this note.

 WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
 dishonor. "Presentmenr• means the right to require the Government to demand payment of amounts due. "Notice or
 dishonor" means the right to require the Government to give noUce to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial lnfonnatlon In connection with my loan
applfcatlon may result In the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agricultura•s Debarment regulations, 7 C.F.R. part 3017.



Gt1ru.JJ/,l!Oll . .,             Ramona Y Jackson                                 ·-                            .,
- - - - - - - - - - - - - - Seal                                 - - - - - - - - - - - - - - Seal
                      Borrower                                             Borrower




I                                 DATE
                                              RECORD OF ADVANCES
                                                      AMOUNT            DATE                 AMOUNT
                                                                                                                                 I
           A.MOUNT                                                                                                 DATE
IIH: .90     000.00         n0-'>'>-~01'1     IR\ I                                  l(IS\ s
(2\ '!:                                        /9lS                                  lfl&\ s
(3)S                                        1111'1 \S                                lt17lS
i4H:                                        1111\S                                   l{lll\ s
15\ S                                        ,nu:                                    l(IQ\   s
Ill\   t                                     (13\1                                   1120\S
(7)    s                                     (t4)S                                   (21) S

I                                                                                   TOTAL        S 90,000.00                     I

A Rei!!n0rti2ation Agreenent dated Feb:cuary 22, 2014 in the principal St.In of
S101,483.90 has been given to modify the payment schedule of this note.




                                                                3
Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 1 of 7




                      Exhibit B: Mortgage
     Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 2 of 7




                                                                                                                                              2011R•11847
                                                                                                                                           REGISTER OF DEEDS
                                                                                                                                      WYANDOTTECOUNTY,KS
                                                                                                                                           RECORDED ON
                                                                                                                                       09/27 /20111:57:30 PM
                                                                                                                                           REC FEE: 10.00
                                                                                                                                          TECH FEE: 12.00
  Kansas Secured Title                                                                                                                      INDEBT: 0.00
  886 Northstar Court                                                                                                                                  PAGES:6
  ·ronganoxle, KS 66086
        ...,.-)(., OOQ P,. 0 ::J@::
                                                                   ..... .-tlli ..... ,........ s.:.
Fann RD 3SSO•l4 KS                                                                                                               Farm Approved
(f.00)                                                                                                                           0MB Ho OJ75-0112
                                                           United States Depanment of Agriculture
                                                                    Rural Housing Service
                                                           MORTGAGE FOR KANSAS
THIS MORTOAOE ("Security lnstn1ment*) b made on                                                              September 22 , 2011              . (Daiei
The mor1111or Is                         Ramona Y Jackson, • single person
                                                                                                                                                   ("Borrower").
This Security lnS1Nmcn1 Ir alven to the United ·States of America acting lhrou&h the Rural Housing Service or successor agency,
United Slllcs Dcpartmenl or Aarh:uhure ("Lcnilcf")1 whose llklrm is Rural Housing Servi~, e/o Ccntnlized Servicing Center,
United States Cepanment or Agrlcuhun:. P.O. Box 66889, St. Louis, Missouri 63166.
Borrower Is lndcbWI lO Lender under du: rollowln& promissory notes and/or amimptlon aarecmonts {llfflln colleaively called
"Note") which have been executed or assumed by Borrower and which provide ror monthly payments, with die Ml debt, 1r not
paid earlier, due and payable on the maturity dm:

Date of Instrument                                   Principal Amounl                                  Maturity Date
September 22, 2011                                   190,000.00                                        Seplernber 22, 2044

Thlt Security Instrument secures to Lender: (1) the rcp1ymcn1 or the debt evidenced by che Note, with Interest, and Ill renewals,
cxtwions and modlficadont or lhe 'Note; (b) the payment or all other sums. with intcR$1, advanced under pmaraph 7 10 protect
the prapeny coveted by Ibis Security lns1n1mena; (c) the pcrf'ormance or Borrower's covenants and agreements 11ndu this
Sccurlty Instrument and the Noie, and (d) the rcc:apturc or any payment assistance 111d subsidy which may be &l'll'lted 10 Iha
Bonvwer by the Lender pursuant to 42 U.S.C. H 1472(1) or l490L Par this purpose, Borrower dacs hereby inonaaac. pnt,
and convey to Lender the rotlowlng described propc:ny located In the County or Wy111doue         .
                                                          , State or Kansas
Lot 6, UONS f'ARX ADDfflON to Bonner Springs. Wyandotte County, Kansas




Act01'ltttg ,- Ill, ,..,_,. Ra/llolol1 A//1-J lllfS, ""pn•murw re,plnil Ill mpou,{ td o .O.Cllu ,fbf/drtlltd!llll 11111- II dl,p/(lyl a "1lld 0MB i:Dll/t11l nllllw
11w "'"' 0MB """"" ,.,..,./at' 11,11 bff,,n,t111ot1 calltcfflJn ,, or,s.or1        nw ,,,., n,qwtr,,1111 <-pl,,11111,, ~ f/1llllcffldll &. ..,,.,..,,. _ , . . 1s
...,,_ ,,.,,.fV1#11119, llfcl...... lM,,.,./or ,..,.....
,,,..,... 11w tollrctlon 11/IIJ/M,lolllllf.
                                                       /1 bu11111ctl-   -,d,li,, u1.fl"'1( .... _       fdll,ffll,r """-"""'"'"' llffl ... ,,,,..~ _, ffllnpfttllllf -1


                                                                                                                                                       Page I of6
 Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 3 of 7




which has the address of 480 N Ncconi Street                                                    BoMcr Springs
                                                   (S1rect]                                          fC",ty]

Kansas 66012-1525             IZIPl                ("Property Address"):
     TOGETHER WITH all the improvements now or hereafter erected on the property, and all casements,
appurtenances, and fixtures which now or hereafter are a part of the property. All replacementS and add1tions shall
also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
"Property."
    BORROWER COVENANTS that Borrower Is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property Is unencumbered, except for encumbrances of record.
Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
encumbrances of record.
    THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-unifonn covenants
with limited variations by jurisdiction to constitute a unifonn security instrument covering real property.
      UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
     I. Payment or Principal and Interest;- Prepayment and Late Charges. Borrower shall promptly pay when
due the principal or and Interest on the debt evidenced by the Note and Briy prepayment and late charges due under
the Note.
     2. Funds for Taxes and Insurance. Subject to applicable law or to a wrinen waiver by Lender, Borrower
shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
("Fllnds·) for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
the Property: (b) yearly leasehold payments or ground rents on the Property, if any: (c} yearly hazard or property
insurance premiums: and (d) yearly flood insurance premiums, if any. These items are called ·Escrow Items."
Lender may, at any time, collect and hold Funds in an amount not to e:<ceed the ma:<imum amount 11 lender for a
federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unl~s another law or
federal regulation that applies 10 the Funds sets a lesser amount. lr so, Lender may, at any time, collect and hold
Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
current data and reasonable estimates of expenditures of future Escrow Items or otherwise In accordance with
applicable law.
     The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
by a federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items, Lender may
not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
Escrow Items, unless Lender pays Borrower interest on die Funds and applicable law pennits Lender to make such a
charg~. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
additional security for all sums secured by this Security Instrument
     If the Funds held by Lender exceed the amounts pennined to be held by applicable law, Lender shall account to
Borrower for the excess funds in accordance with the requirements of applicable law. (f the amount of the Funds
beid by Lc.uder at any ,1m1.. i.. not suui1,;:cnt :o p..1y th; Lcr.; ,v 11 ••• ;~ -.: .• 11 due, L~ndi:r maj' )U nolify 8orro·,,er iu
writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
shall make up the deficiency in no more than twelve monthly piyments, at Lender's sole diseretion.
     Upon payment In full of all sums secured by this Security Instrument, Lender shall promptly refund to
Borrower any Funds held by Lender. ff Lender shall acquire or sell the Property after acceleration under paragraph
22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
acquisition or sale as a credit against the sums secured by this Security Instrument
     J. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (I) to advances for
the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note:

                                                                                                                        Page2 of6
 Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 4 of 7




(l) to principal due under the Notej (4) to amounts required for the escrow items under paragraph 2; (S) to late
charges and other fees and charges.
        4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
  Property which may attain priority over this Security Instrument, and leasehold payments or ground renis, if any.
  Borrower shall pay these obligations in thtl manner provided in paragraph 2, or if not paid In that manner, Borrower
 shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
 or amounts to be paid under this earagraph. tr Borrower makes these payments directly, Borrower shall promptly
 furnish to Lender receipts evidenc1na the payments.
        Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
 agreed in writing to such lien or Borrower: (a) asrees in writing to the payment of the obligation secured by the Hen
  in a manner acceptable to Lender; {b) contests in good faith the lien by, or defends against enforcement of the lien
  in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
  from the holder of the lien an agreement !lllti,faetory to l~nder subordinating the lien to th!!I Security Instrument. If
 Lender detennincs that any part or the Property is subject to a lien which may attain priority over this Security
  rnstnament, Lender may give Borrower a notice Identifying the lien. Borrower shall satisfy the lien or take one or
 more of the actions set forth above within ten (10) days of the giving of notice.
       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
 of Lender, and pay or reimburse Lcmder for all of Lender's fees, costs, and expenses in connection with any full or
 partial release or subordination of lhis instrument or any other transaction affecting the property.
        5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
 on the Property insured against loss by fire, hazards Included within the term "extended coverage" and any other
 hazards, includlna floods or flooding, for which Lender requires Insurance. This Insurance shall be maintained In
 the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
 Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
 coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights In the Property
 pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
 mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
 promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
 prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
 Borrower.
       Unless Lender and Borrower otherwise agree In writing, insurance proceeds. shall be applied to restoration or
 repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
 lessened. If the restoration or repair Is not eco11omically fe115ible or Lender's security would be lessened, the
 insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
 any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
 notice from Lender that the insurance carrier has offered to settle a claim, then Lender may coUec:t the insurance
 proceeds. Lender may use lhe proceeds to repair or restore the Property or to pay sums secured by this Security
 lnsuument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
 extend or postpone the due date of the monthly payments referred to in paragraphs l and 2 or change the amount of
 the payments. lf after acceleration the Property Is acquired by Lender, Borrower's right to a,ny insurance policies
 and proceeds resultin& from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument Immediately prior to the acquisition.
       6, Preservation, Maintenance, and Protection of the Property; Borrower's Loan Appllcatlon;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the Improvements in good repair and make repairs required
by Lender. Borrower shall cornply with all laws, ordinances, and regulations affecting the ProJ>C!ty, Borrower shall
 be in default If any forfeiture action or proceeding, whe&her civil or criminal, is begun that 1n Lender's good faith
judgment could result In forfelmre of the Property or otherwise materially impair the lien created by this Security
Instrument or Lender's security Interest Borrower may cure such a default by causing the action or proccedina to
be dismissed with a ruling that, in Lender's good faith detennination, precludes forfeiture of the Borrower's intercsc
in the Property or other material lmpalnnent of the lien created by this Security rnstnament or Lender's security
intettst f';,,rrnwr,. shnll nl~l"I be In deftmlt if Borrower, durln~ the lonn !!pl'li(.'l!til"n rrncess, g!we mnteri:1lly fnlse or
inaccurate information or statements to Lender (or failed to provide Lender with any material inrormation) in
connection with the loan evidenced by the Note. If thb Security lnsbUment is on a leasehold, Borrower shall
comply with all the provisions of' the lease. If Borrower acquires (ce title to the Property, the lcnschold and the fee
title shall not merge unless Lender apees to the meraer In writing.
       7. Proteetlon of Lender's Rl&hts ln tlie Property. If Borrower fails to perform the covenantS and agreemenu
contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
the Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
regulations), then Lender may do and pay for whatever is necessary to protect the value of the Properl)' and Lender's
rights in the Property. Lender's actions may include payin& any sums JSecured by a lien which has pr1oriry over this
Securiry Instrument. appearing in court, paying reasonable attorneys' fees and entering on the Property to mike
                                                                                                                     Page 3 of6
  Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 5 of 7




  repairs. Althdugh Leoder may take action under this paragraph 7, Lender is not required to do so.
        Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
 this Security rnstrumcnt. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
  interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
 to Borrower requestin& l!l'Ymcnt.
        8. Rennanclrtg. If at ani time it shall appear to Lender that Borrower may QC able to obtain a loan rrom a
 responsible cooperative or pnvate credit source, at reasonable rates and terms for loans for similar purposes,
  Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
 any Indebtedness secured hereby in lull.
        9. Inspection. Lender or Its agent may make reaso!!able entries upon and inspections of the Property. Lender
 shall aive Borrower notice at the time of or prior to an inspection specit)'ing reasonable cause for the inspection.
        10. Condemnation. ne proceeds of any award or claim for damages, direct or consequential, in con11ectlon
 with any condcml'latlon or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
 hereby assigned and shall be paid to Lender. In the event of' a total taking of the Property, the proceeds shall be
 applied to the $Ums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
               or
   In the event a partial taking or the Property in which the fair market value of the Property immediately before the
 taking is equal to or greater than the amount or the sums se~re4 by this Security [!'strument im~ediately before the
 taking, unless Borrower and Lender otherwise ~rec In writing, the sums secured by this Securn.y Instrument shall
 be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
 secured immediately before the taking, divided by (b) lhe fair market value of the Property immediately before the
 taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
 market value of the Property Immediately before the taking is less than the amount of the sums secured hereby
 immediately beCore the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
 otherwise provides. the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
 sums are then due.
        ff the Property is abandoned by Borrower, or If, after notice by Lender to Borrower that the condemnor offers
 to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
 repair of the Property or to the sums secured by this Security lnsuument, whether or not then due. Unless Lender
and Borrower otherwise agree in writina, any application of proceeds to principal shall not extend or postpone the
due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
       11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization or tho sums secured by this Security Instrument granted by Lender lb 801TOwer and
 any successor in interest of BOrTOwer shall not operate to release the liability of the original Borrower or Borrower's
successors in interest. Lender shall not be required to commenco praceedings against any successor in interest or
 refuse to e)(lend time for payment or othetwise modify amortization of the sums secured by this Security Instrument
 by reason of any demand made by !he oriainal Borrower or Borrower's su~sors in interest Ariy. forbearance by
 Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
        12. Successors and Asslg~s Bound; Joint and Sevenl LlabllttJi Co.slgnen. The covenants and &fRcmenls
of this Security Instrument shall bind and benefit the successors and assigns or Lender and Borrower, subJect to the
provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
co-signs this Security lnswment but does not execute tho Note: {a) is co-signing this Security Instrument only to
monaaac, grant and convey that Borrower's interest in the Property under tho tenns of this Security lnstrumenti (b)
ls not personally obligated to pay the sums secured by this Security Instrument: !\Rd (c) agrees that Lender and any
other Borrower may agree to extend, modify, forbear or moke any accommodations with regard to the terms of this
Security Instrument or the Note without that Borrower's consent.
       13. Notices. Any notice to B01TOwer provided for in this Security Instrument shall be given by delivering it or
by mailing It by first class maU unless applicable law requires use of Jnother method. The notice shall be directed
to the Property Address or any other address Borrower desiJnates by notice to Lender. Any notice to Lender shall
be given by first class mail to Lender's address stated herein or              any     other address Lender designates by notice to
Borrower. Any notice provided for in this Security Instrument shat be deemed to have been given to Borrower or
Lender when given as provided in this paragraph.
       14. Governlnr Law; Severablllty. This Security Instrument shall be governed by federal law. In the event
that any provision or clause of this Security Instrument nr the Note conflicts with applicable law, such conflict shnll
not aftci;t ollt"1 prov1Sil)llil of tlus S"c..urily lnstcum()llt or 1...u P.fot,., wh1 ..h i.;:;.n b.. given etf~ without the: c.011fiil,tmg
provision. To this end the provisions of this Security lnstNment and the Note are declared to be severable. This
instrument shall be subject to the ptesent regulations of Lender, nnd to Its future regulations not inconsistent with
the express provisions hereof. All powers and a_.ncies granted in this instrument arc coupled with an interest and
are irrevocable by death or otherwise; and the nghts and remedies provided in this Instrument are cumulative to
remedies provided by law.
       IS. Borrower's Copy. 801TOwer acknowledaes receipt of one c:onfonned copy of the Note and of this
Security Instrument
       16. Transfer of tbe Property or a Beneficial Interest In Borrower. ff all or any part o( the Property or any
Interest in It Is leased for a term greater than three (3) yean, leased with an option to purchase, sold, or transferred
                                                                                                                              Page4of6
 Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 6 of 7




(or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
prior written consent. Lender may, at its option, require immediate payment in full of all sums secured by this
Security Instrument.
      17. Nondiscrimination. rf Bonower intends to sell or rent the Property or any part of it and has obtained
Lender's consent to do so (a) neither Bon-ower nor anyone authorized to act for Borrower, will refuse to negotiate
for the sale or rental of the Property or will odteiwlse mako unavailable or deny the Property to anyone because of
race, color, rellgion, sex, national origin, disability, age, or familial status, and (b) Borrower r~ogniZC$ as illcJal
and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
to race, color, religion, sex, national origir,, disability, agf or familial status.
      18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
Security rnstrument) may be sold one or more times without priQr notice to Borrower. A sale may result in a change
in ttfe entity (known as the "Loan Servicer'') that collects monthly payments due under the Note and this Security
Instrument. There olso may be ono or more changes of the LoM Servicer unrelated to a sale of the Note ff there is
a change of the Loan Servicer, Borrower will be given written notice of the. change in accordance with paragraph 13
above and applieable law. The notice will state the name and addrcu of the new Loan Servicer and the address to
which payments should be made.
      19. Uniform Federal Non-Judicial Foreclosure. lfa uniform federal non-judicial foreclosure law applicable
to foreclosure of this security instn.iment Is enacted, Lender shall have the option to foreclose this instrument in
aceordance with such federal procedure.
      lO. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
of any hazardous substancps on or in the Property. The preceding sentence shall not apply to the presence, use, or
storage on the Property of small quantities or hazardous substances that are generally recognized to be appropriate
to nonnal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone efse 10 do,
anything.affecting the Property tha~ Is In violation.of any federal, state, or local environmental law or regulation.
      Borrower shall promptly aive Lender written notice of any investigation, claim, demand, lawsuit or other action
by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
governmental or regulatory authority, that any removal or olher remediation of any hazardous substance affecting
the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
environmental law and regulations.
      As used In this paragraph "hazardous substances" are those substances defined as toldc or hazardous substances
by environmental law and the following substances:. gasoline, kerosene, other flammable or toxic petroleum
products, toxic pesticides and herbioides, volatile solvents, materials containing asbestos or formaldehyde, and
radioactive materials. As used in this paragraph, "environmental law• means federal laws and regulations and laws
and re,;ulations of the jurisdiction where the Property is located that relate lo heald,, safety or environmental
protection.
      2-1, Cross Collater111lzation. Default hereunder shall constitute default under any other real estate security
instrument held by Lender and executed or assumed by Bo1Tower, and default under any other such security
instrument shall constitute default hereunder.
      NON-UNIFORM COVENANTS. Borrower and Lender funher covenant and agree as follows:
     12. SHOULD DEFAULT occ11r In the perfonnance or dischqe of any obliaatlon in this Instrument or
secured by this instrument. or should the parties named as Borrower die or be declared incompetent. or should any
one of the parties named as Borrower be discharged In banknlptcy or declared an insolvent. or make an assignment
for the benefit of creditors, Lender, at its option, with or without notice may: (a) declare the entire amount unpaid
under lhe no1e and any indebtedness to Lender herebr secured immediately due and payable, (b) for the account of
Borrower incur and pay reasonable ex~nses for repair or maintenance of ind take possession of, operate or renl the
property, (c) upon application by It and production of this instrument, without other evidence and without notice of
                                                                                                        or
hearing of said application, have a receiver appointed for the property. with the usual powers receivers ln like
cases. (d) foreclose this instrument u provided herein or by law, and (e) enforce any and all other rights and
remedies provided herein or by present or future laws.
     23. The proceeds of foreclosure sale shall be applied in the following order to dte payment of: (a) costs and
expenses incident to enforcing or complying with the provisions hereof, (b) any prior hens required by law or a
comi,etent conrt ~o he SI) paid, (t') the iieht evidenced tiy thl' note ,n<I all indet-,~ilne!t'l to lenrl1>r sert,red herehy
(d) i11fc:r1or h1:11J1 ot record required liy law ur a competent uoun to be: ao pu.iu, (c) at ~nutr'li optiun, any \lther
indebtedness of Borrower owing to Lender, and (f) any bah!nce to Borrower. At foreclosure or other sale of all or
any part of the property, Lender and its agents mny bid and 11urchllse us 11 stranger and may p.,y Lender's share of
the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
above.
     24. Borrower agrees that Lender will not- be bound by any present or future State laws, (a) providing for
valuation,. appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action For a
deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
prescribing any other limitations, or (d) limiting the condition!' which Lender may by regulation impose, Including
the interest rate it may charge, as a condition of approving a transfer of the property to a ne.w Borrower. Borrower
                                                                                                                Page 5 of 6
      Case 2:19-cv-02124-CM-TJJ Document 1-3 Filed 03/07/19 Page 7 of 7


                                                                                       -
.
    exi,ressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
    Inchoate or cansuinmate, of descent, dower and curtesy.
         2$. Riden to this Security lnatrument. If one or more ridets are executed by Borrower and recorded
    together with this Security Instrument, lhe covenants and agreements of each rider shall be incorporated into and
    shall amend and sup}>lement the covenantS and agreements of this Security Instrument as if the rider(s) were a part
    of this Security lnstr\lmcnc. [Check applicable! box]
         0 Condominium Rider ·          0 Planned Unit Development Rider         O Other(s) [specify]



    6 arm;, S•""''>' lnswm,nt ond In "'Y rid""""'            by   Bo~;~ -~:LI
        BY SIGNING BELOW, Borrower acoepts and :y:es co the terms and covenants contained in fiages I through




                                                                  -------=-----'[SEAL]
                                                                                            BorrowtU"



    STATE OF KANSAS
    COUNTY OF
                          "'4'              J.J}
                                 ULMAJ'O\'-··n\..
                             W:tiaet•
                                                       s:                 ACKNOWLEDGMENT




                    _____ day of ___s_ep_tcm_ber
      On this ___l_lnd                        _ _ _ _ _ _2_0_11_ _., before me, a Notary Public
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,personally appeared_ _ _ _ _ _ _ _ _ _ __



    who acknowledged that . ;:sh;;.;______
                                    .c                                               er_____ voluntary act
                                           executcd the foregoing instrument as ....h..
    and deed.



    (SEAL}
                    •


    My appointment expires
                                 ---
                             OTMY PU8UC • 11111 of ICIIIII
                               MARYL llat&.IEER



                             JJ/13/Jr
                                             .




                                                                                                            Page6of6
Case 2:19-cv-02124-CM-TJJ Document 1-4 Filed 03/07/19 Page 1 of 3




           Exhibit C: Subsidy Repayment Agreement
   Case 2:19-cv-02124-CM-TJJ Document 1-4 Filed 03/07/19 Page 2 of 3




 Form RD lSS0·12                             United State1 Department of Agriculture                             Form Approved
 (Rev. 9-06)                                          Rural Housing Sentce                                     0MB No. 057S-Ol 72

                                                                                                            Accounc It
                                          SUBSIDY REPAYMENT AGREEMENT
Only one agn:cmc:nt should be executed by 1hc subject borrower for the subject propeny. The aa,cement is completed at the
closing of the rint
                 Agency loan to lhe boaowcr reprdless of whelhcr or not they qwali.fy for payment :assistance at that time

I. As required Ulldcr section 521 of the Housing Act of 1949 (42 U S.C. 1490a). subsidy received in accordance with a loan
under section S02 of the Housing Act of 1949 is repayable to the Oovemment upon the disposition or noaoccupancy of the
security ptoperty. Deferred mortpge p1yme11ts are included as subsidy under this agreement.

2. When I fail to occupy or transfer litle to my home, recapture is due. lfl n:linance or otherwise pay In tull without transfer
oftille and continue to occupy the property, the amount ofrecapture wilt be calculated but; payment of recapture can be
defel?Cd., interest ~e. 11ntil the propeny is subsequently sold or vacated. If defemd, the Oovemment mortpae can be
subordinated but will not be released nor the promissory note satisfied until the Oovemment is paid in full. In situattons
where deferment of recapture is an option, ieeaptun: wt!) be discounted 25% if paid in full at time of settlement
3. C1lcula1ing OdairLal Equity.
For Self.Help loans, the market value is the appraised vnluc as determined at the time of loan approval/obligation, which is
subject to completion per plans 11nd specifications. lflhe house is not ultimately fumished under the Self.Help program, an.
aniended agreement using the market value dc(111ition for all other uansactions as outlined below must be completed.

For aU other tnlllllc:tioas, the nwket value is the lower of the:
        Sales price, conslnletion/rchabilhation cost, or to~I of these costs, whichever is applicable
        OR.
        Appnised value u determined at the time ofloan approval/obligation.

If the applicant owns the buildift& site free and cleat or if an cxisting non-Agency debt on the site without a dwellllll will not
be refinanced with Aaency funds, the madcet value wtll be the lower of the appnused value or the construction cost plus the
value of the site.

Market v:1lue of property located at:
480 N Neconi Avenue
Bonner Springs, KS                   66012•1525                     S 78,750.00


Less Prior Liens                                                    s ______ Held b y - - - - - - - - - - - - - -
                                                                    S                 Held by _ _ _ _ _ _ _ _ _ _ _ __
Less Subordinate Affordable Housing Products                        S                 Held by _ _ _ _ _ _ _ _ _ _ _ __


Leu .Rural Dcvelopn:11:nt Smale family HoUSi.11& Loans
                                                                    S

                                                                    $90,000.00
                                                                                      Held by
                                                                                                --------------
Equals OriairLal Equity (lf neptive number use ''Oj                 SO .00

Percent of Original Bqwiy                                    s O • oO  %
(Determined by dividing original equity by the market value) - - - - -


4. tf 1111 loans an: not subject 10 recapture, or if all loans subject to recaptun: are not being paid, the amount to be rec1ptured is
computed aecording to the followi.111 fonnwa Divide the balance ofloaM subject to reeapcun: that are being paid by the balance
of all open loans Multiply the result by 100 to determine the pen:ent of lhe outstanding balance of open loans bein& paid.
Case 2:19-cv-02124-CM-TJJ Document 1-4 Filed 03/07/19 Page 3 of 3

                               ·-·                                                             -
s.              months                                       Average interest rate paid
                loan                                  I.I        2.1       3.1       4.1        S.I        61
                outstandin&                   %       2%         3%        4%        S%         6%         7%    ,,7~,
                  0 • S9                    .50       .so        so        .SO        44        32          22    11
                 60 • 119                   .,o       .so        50        .49        42         31         21    II
                120 • 179                    so       .SO        so        .48       .40         30        .20   .10
                180 • 239                   .so       .SO       .49        .42       .36         26        .18   .09
                240 • 299                    so       ..so      .46        .38        33         24         17    09
                300 • 3.59                  .50       .4.5       .40       .34        29        .21        .14   09
                360 & up                     47        40         36        31       .26         19         13   09

6. Calculating Recaphlll:
             Current 'Market value
      LESS
             Original a.mowtt or prior liens and subordinate afTordable housing pmducts,
             RHS balance,
             Reasonable dosing costs,
             Principal reduction al note rate,
             Original equity (see paragraph 3), and
             Capital improvements (see 7 CFR. pan 3550).
      EQUALS
         Appreci11tion value. (Ir lhis is a positive value, continue.)
      TIMES
             Percentage in paragraph 4 (ifapplicable),
             Percentage in pangraph s, 8Jld
             Rell.Im on borrower's original equity (l~. perccntaac in p:uagrapll 3}
      EQUALS
             Value appreciation subject to recapture. R.ccapl\lrc due equals the lesser o(this figure or
             the amount or subsidy rucivtd.

Bonowcr apecs to pay n:capl\lrc m accordance with this agrcc:mcnt.

     Borrower                                                                               Date      09-22-2011

                Ramona Y Jackson
                                                                                            Date
Case 2:19-cv-02124-CM-TJJ Document 1-5 Filed 03/07/19 Page 1 of 3




             Exhibit D: Reamortization Agreement
              Case 2:19-cv-02124-CM-TJJ Document 1-5 Filed 03/07/19 Page 2 of 3

                             ........


                                        REAMOftIZATIOH AGREEMENT

          Account Number                                   Effective Date
                                                            February 22, 2014

          The United States of America, acting through the Rural Housing Service,
                                                                                      ..-•
                                                                                      ! !!I
          united States Department of Agriculture (Lender), is the owner and          Ii!!!
          holder of a promissory note or assumption agreement (Note) in the           Ill
                                                                                      I!!
                                                                                      .,..
                                                                                      --
          principal sum of$      90000.00, plus interest on the unpaid principal of
            4.250001 per year, executed by ~ONA Y JACKS~N                      and    Ill
                                             , (Borrower) dated September 22, 2011
          and payable to the order of the Lender, The current outstanding balance     I ll
          includes unpaid principal, accrued unpaid interest, unpaid advances and
          fees. The total outstanding balance is$     101483.90.

         In consideration of the reamortization of the note or assumption
         agreement and the promises contained in this agreement, the outstanding
         balance is capitalized and is now principal to be repaid at 4.250001
         per annum at$       494.54 per month beginning      March 22, 2014 and on
         the 22nd day of each succeeding month until the principal
         and interest are paid, except that the final installment of the
         entire debt, if not paid sooner, will be due and payable on
         September 22, 2044.

         If the outstanding loan balance prior to reamortization was reduced
         by a payment which was later determined to be uncollectible, Rural
         Development will charge the account with an amount equal to the
         uncollectible payments. This amount is due and payable on the
         effective date it is charged to the account and may accrue interest
         at the promissory note rate.

         Subject to applicable law or to a written waiver by Lender, Borrower
         shall pay to lender on the day monthly payments are due under the Note,
         until the Note is paid in full, a sum ("Funds") far: (a) yearly taxes
         and assessments which may attain priority over Lender's mortgage or deed
         of trust (Security Instrument) as a lien on the secured property
         described in the Security Agreement (Property); (b) yearly leasehold
         payments or ground rents on the Property, if anyJ (c) yearly hazard or
         property insurance premiums1 and {d) yearly flood insurance premiums, if
         any. These items are called "Escrow Items." Lender may, at any time,
         collect and hold funds in an a.maunt not to exceed the maximum amount a
         lender for a federally related mortgage loan, may require for Borrower's
         escrow account under the federal Real Estate Settlell\Clnt Procedures Act
         of 1974 as amended from time to time, 12 u.s.c. Section 2601 et seq.
         (~IU:SPA·), unless another law or federal regulation that applies to the
         funds sets a lesser amount. If so, Lender may, at any time, collect and
         hold funds in an a.maunt not to exceed the lesser amount. Lender may
         estimate tbe amount of Funds due on the basis of current data and
         reasonable estimates of expenditures of future Escrow Items or otherwise
         in accordance with applicable law.




•J04Ml00Dl10I• Lt2IIOOO
  Case 2:19-cv-02124-CM-TJJ Document 1-5 Filed 03/07/19 Page 3 of 3




The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annually analyzing the escrow account, or verifying the Escrow
Items, unless Lender paya sorrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is ma.de or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all s\11118 secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Sorrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's aole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Sorrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or aale of the Property, shall apply any Funds held by
Lender at the tiffle of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to c0111ply with any of the conditions and agreements contained in
the above-described note or aesumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.


                                                        Date   t),;} -   d 7"" If

                                                        Date
                           sorrower
